Case: 1:18-cv-07686 Document #: 419 Filed: 03/04/20 Page 1 of 2 PagelD #:4432

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re: Lion Air Flight JT 610 Crash Lead Case No. 18-cv-07686
SEPTIANA DAMAYANTI, Legal This document relates to
Representative of the Estate of Muhammad Case No. 1: 19-cv-2979
Ikhsan Riyadi Fitrasyah, Deceased; A.M.Q., a

minor by and through her Guardian ad Litem, Honorable Thomas M. Durkin

Septiana Damayanti; and N.LR., a minor by
and through her Guardian ad Litem, Septiana
Damayanti,

Plaintiffs,
v.
The Boeing Company,
Defendant.

 

 

ORDER GRANTING JOINT MOTION
FOR DISMISSAL OF PLAINTIFFS’ CLAIMS
WITH PREJUDICE AND APPROVAL OF MINOR SETTLEMENTS

The Court having reviewed the parties’ joint motion and declaration of counsel, due

notice having been given and the Court being advised in the premises, the Court finds that:

1. Ari Scharg of Edelson PC is an attorney who is competent to represent the interest

of the minor plaintiffs, A.M.Q. and N.LR.

2. The settlement reached by the parties in this case is fair and reasonable, and in the

best interest of all parties including the minor plaintiffs, A.M.Q. and N.LR.
THEREFORE, IT IS HEREBY ORDERED:

1. All claims filed on behalf of Plaintiff Septiana Damayanti, as Legal Representative of
the Estate of Muhammad Ikhsan Riyadi Fitrasyah, individually, and as Guardian of
the minor plaintiffs, A.M.Q. and N.LR., in consolidated Case No. 1:18-cv-07686
(originally filed under Case No. 19-cv-2979), are dismissed in their entirety with

prejudice and without costs;

2. The claims of other plaintiffs in other actions consolidated into Case No. 1:18-cv-
Case: 1:18-cv-07686 Document #: 419 Filed: 03/04/20 Page 2 of 2 PagelD #:4433

07686 are unaffected by this order;

3. The settlement on behalf of the minor plaintiffs in this case, A.M.Q. and N.LR.,
together with the attorneys’ fees charged to the minor plaintiffs are approved;

4. The minor plaintiffs’ claims are hereby dismissed in their entirety with prejudice

and without costs;

5. The settlement funds shall be distributed to Plaintiff Septiana Damayanti,
individually and as legal guardian of the minor plaintiffs, in accordance with the
process identified in Plaintiff's counsel’s sealed affidavit; and

6. The court retains jurisdiction to effectuate settlement.

ENTERED:

ol DO
Hon. Thomas M. Durkin
US. District Court Judge

3| 42020
